Exhibit 10.1

 

EXECUTIVE TRANSITION SERVICES AGREEMENT

 

SAFECO CORPORATION

 

and

 

CHRISTINE B. MEAD

 

Dated as of August 11, 2005



--------------------------------------------------------------------------------

EXECUTIVE TRANSITION SERVICES AGREEMENT

 

This Executive Transition Services Agreement (this “Agreement”), dated as of
August 11, 2005 (“Effective Date”), is made between Safeco Corporation, a
Washington corporation (“Safeco”), and Christine B. Mead (“Executive”).

 

Recitals

 

A. Executive has been and is currently employed as Safeco’s Executive Vice
President and Chief Financial Officer and is Co-President of the Safeco
insurance companies. Executive has notified Safeco of her desire to voluntarily
resign from her positions effective December 31, 2005.

 

B. Executive and Safeco have voluntarily agreed to enter into this Agreement,
which sets forth the complete understanding between Executive and Safeco
regarding Executive’s voluntary resignation effective December 31, 2005 and the
commitments and obligations arising out of the termination of the employment
relationship between Executive and Safeco.

 

Agreement

 

In consideration of the foregoing premises and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged, Safeco and
Executive agree as follows:

 

1. EMPLOYMENT TRANSITION

 

Executive and Safeco agree that Executive shall serve in her existing role as
Chief Financial Officer until the earlier of December 31, 2005 or a replacement
is named and shall serve in her position as Co-President of the Safeco insurance
subsidiaries until December 31, 2005.

 

2. SERVICES

 

Until the earlier of December 31, 2005 or a successor is appointed, Executive
will serve as the Chief Financial Officer of Safeco and will perform the duties
and have the responsibilities customarily performed by the Chief Financial
Officer of a corporation that is, in all respects, similar to Safeco.
Furthermore, until December 31, 2005, Executive will perform the duties and have
the responsibilities customarily performed by a president of a corporation that
is, in all respects, similar to Safeco and such other duties as may be assigned
from time to time by the Board of Directors of Safeco, which relate to the
business of Safeco, its subsidiaries, or any business ventures in which Safeco
or its subsidiaries may participate.

 

-1-



--------------------------------------------------------------------------------

3. COMPENSATION

 

Until December 31, 2005, Safeco agrees to pay or cause to be paid to Executive,
and Executive agrees to accept in exchange for the services rendered by her, the
following compensation:

 

3.1 Base Salary

 

Executive’s annual base salary will remain unchanged at the current rate of
$600,000 before all customary payroll deductions. Such annual base salary will
be paid in substantially equal installments and at the same intervals as other
officers of Safeco are paid.

 

3.2 Bonus

 

Executive will also be eligible to receive, in addition to the base salary
described above, an annual bonus in an amount to be determined by the Board of
Directors of Safeco or under the Board’s delegated authority by the Compensation
Committee of the Board (the “Committee”), in its or their sole discretion.
Executive’s bonus will be based on (i) a smooth and orderly transition of the
responsibilities of the Chief Financial Officer, (ii) the Executive’s commitment
to remain employed with Safeco until December 31, 2005, (iii) the performance of
Executive’s duties as described in Section 2 above, and (iv) Safeco’s financial
and operating performance for fiscal year 2005.

 

3.3 Equity Grants

 

(a) Vested Options. Executive shall be considered an “employee” of Safeco
through December 31, 2005 for compensation purposes and under all employee
benefit plans, programs, and arrangements, including without limitation the
Safeco Long-Term Incentive Plan of 1997, as amended (the “LTIP”). All stock
options granted to Executive under the LTIP, which are fully vested and
non-forfeitable as of December 31, 2005, will be exercisable for three
(3) months from December 31, 2005.

 

(b) Unvested Equity Awards. To the extent Executive remains employed by Safeco
and performs the duties described in Section 2 above, Safeco shall accelerate
and fully vest, on December 31, 2005, the following equity awards (the
“Awards”):

 

Type

--------------------------------------------------------------------------------

 

No. of Shares

--------------------------------------------------------------------------------

 

Grant Date

--------------------------------------------------------------------------------

ISO

    2,743   1/24/02

NQ

    8,397   1/24/02

NQ

  22,000     5/1/02

ISO

    2,094     5/7/03

NQ

  38,906     5/7/03

RSR

    1,116   1/24/02

RSR

    1,022     2/6/02

RSR

    1,630     5/7/03

RSR

  19,294     5/5/04

RSR

  19,571   3/11/05

 

-2-



--------------------------------------------------------------------------------

The terms and conditions of the LTIP and Executive’s award agreements, pursuant
to which the Awards were granted, will continue to govern such Awards. Except
for the Awards, all equity awards that are granted to Executive that are not
fully vested on December 31, 2005 shall be deemed to have expired without
vesting.

 

Executive acknowledges that accelerated stock options may not qualify for
preferential income tax treatment as an incentive stock option under the
Internal Revenue Code.

 

4. BENEFITS

 

4.1 Retirement and Savings Plans

 

Until December 31, 2005, Executive shall be entitled to continue to participate
in all defined contribution plans and defined benefit plans, including excess
benefit or supplemental retirement plans or agreements, maintained by Safeco, as
now or hereinafter in effect, that are applicable to Safeco’s employees
generally or to its executive officers, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans, programs
and arrangements. Benefits payable under such plans shall commence pursuant to
the terms of such plans.

 

4.2 Other Benefit Programs

 

Until December 31, 2005, Executive will be entitled to continue to participate,
subject to and in accordance with applicable eligibility requirements, in all
other employee benefit plans, programs and arrangements of Safeco, as now or
hereinafter in effect, that are applicable to Safeco’s employees generally or to
its executive officers, as the case may be, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans, programs
and arrangements, and subject to Section 4.1.

 

4.3 Housing Loan

 

In connection with Executive’s relocation to Seattle in 2002 Safeco provided
Executive with a home purchase loan in an amount of $900,000. The principal
amount will be due one (1) year after December 31, 2005. This is consistent with
the original loan terms and nothing contained in this Agreement or otherwise
amends this loan in any manner.

 

4.4 Vacation and Other Leaves

 

Executive shall be entitled to use any accrued but unused vacation and other
paid absences during this calendar year and for unused vacation carried over
from the previous calendar year, whether for holidays, illness, or any similar
purposes, in accordance with policies applicable generally to executive officers
of Safeco. Earned but unused vacation will be paid upon termination of
Executive’s employment. After December 31, 2005, no vacation or other paid
absences shall accrue.

 

-3-



--------------------------------------------------------------------------------

4.5 Expenses

 

Executive shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by her in performing services under this Agreement,
including all expenses of travel and accommodations while away from her
residence on business or at the request of and in the service of Safeco;
provided, however, that such expenses are incurred, accounted for and approved
in accordance with the policies and procedures established from time-to-time by
Safeco.

 

5. TERMINATION UPON DEATH OR DISABILITY

 

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or total disability of Executive. The term “total
disability” as used herein shall mean Executive’s inability to perform the
duties set forth in Section 2 hereof for a period of sixty (60) consecutive days
as a result of physical or mental illness, loss of legal capacity or any other
cause beyond Executive’s control. Executive and Safeco acknowledge that
Executive’s ability to perform the duties specified in Section 2 is of the
essence of this Agreement. Termination hereunder shall be deemed to be effective
(a) on the day Executive’s death occurs or (b) immediately upon a determination
by the Board of Directors of Safeco of Executive’s total disability, as defined
herein. At December 31, 2005, all compensation and benefits set forth in this
Agreement shall cease.

 

6. RELEASE

 

In consideration of the acceleration of the Awards pursuant to Section 3.3(b)
and other consideration and benefits provided to Executive under this Agreement,
Executive agrees to sign a general release and settlement agreement on
December 31, 2005 in a form that is satisfactory to Safeco.

 

7. NONCOMPETITION AND NONSOLICITATION

 

7.1 Applicability

 

This Section 7 shall survive the termination of Executive’s employment with
Safeco.

 

7.2 Scope of Competition

 

Executive agrees that she will not, directly or indirectly, during her
employment and for a period of two (2) years from December 31, 2005, be employed
by, consult with or otherwise perform services for, own, manage, operate, join,
control or participate in the ownership, management, operation or control of or
be connected with, in any manner, any Competitor. A “Competitor” shall include
any entity which, directly or indirectly, competes with Safeco or produces,
markets, distributes or otherwise derives benefit from the production, marketing
or distribution of products or services which compete with products then
produced or services then being provided or marketed, by Safeco or the
feasibility for production of which Safeco is then actually studying, or which
is preparing to market or is developing products or services that will be in
competition with the products or services then produced or being studied or
developed by

 

-4-



--------------------------------------------------------------------------------

Safeco, in each case within the geographical area of the United States, unless
released from such obligation in writing by Safeco’s Board of Directors.
Executive shall be deemed to be related to or connected with a Competitor if
such Competitor is (a) a partnership in which she is a general or limited
partner or employee, (b) a corporation or association of which she is a
shareholder, officer, employee, or (c) a partnership, corporation or association
of which she is a member, consultant or agent; provided, however, that nothing
in this Agreement shall prevent the purchase or ownership by Executive of shares
that constitute less than one percent of the outstanding equity securities of a
publicly or privately held corporation, if Executive had no other relationship
with such corporation.

 

7.3 Scope of Nonsolicitation

 

Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, any employee or consultant of Safeco to
cease his or her relationship with Safeco or solicit, influence, entice or in
any way divert any customer, distributor, partner, joint venturer or supplier of
Safeco to do business or in any way become associated with any Competitor. This
Section 7.3 shall apply during the time period and geographical area described
in Section 7.2.

 

7.4 Assignment of Intellectual Property

 

All concepts, designs, machines, devices, uses, processes, technology, trade
secrets, works of authorship, customer lists, plans, embodiments, inventions,
improvements or related work product (collectively “Intellectual Property”) that
Executive has developed or develops, has conceived or conceives or first reduces
to practice during the term of her employment with Safeco or within one year
after the termination of her employment with Safeco or the expiration of this
Agreement, whether working alone or with others, shall be the sole and exclusive
property of Safeco (and to the fullest extent permitted by law shall be deemed
“works made for hire” under federal copyright law), together with any and all
Intellectual Property rights, including, without limitation, patent or copyright
rights, related thereto, and Executive hereby assigns to Safeco all of such
Intellectual Property. “Intellectual Property” shall include only such concepts,
designs, machines, devices, uses, processes, technology, trade secrets, customer
lists, plans, embodiments, inventions, improvements and work product which
(a) relate to Executive’s performance of services under this Agreement, to
Safeco’s field of business or to Safeco’s actual or demonstrably anticipated
research or development, whether or not developed, conceived or first reduced to
practice during normal business hours or with the use of any equipment,
supplies, facilities or trade secret information or other resource of Safeco or
(b) are developed in whole or in part on Safeco’s time or developed using
Safeco’s equipment, supplies, facilities or trade secret information, or other
resources of Safeco, whether or not the work product relates to Safeco’s field
of business or Safeco’s actual or demonstrably anticipated research. The
provisions of this Section 7.4 do not apply to any inventions for which no
Safeco equipment, supplies, facilities, or trade secret information was used and
that were developed entirely on Executive’s own time, unless: (i) the invention
relates directly to Safeco’s business; (ii) the invention relates directly to
Safeco’s actual or demonstrably anticipated research or development; or
(iii) the invention results from any work Executive performed for Safeco. This
constitutes notice pursuant to Revised Code of Washington Section 49.44.140.

 

-5-



--------------------------------------------------------------------------------

7.5 Disclosure and Protection of Inventions

 

Executive hereby represents that she has previously disclosed or shall disclose
in writing before December 31, 2005 all concepts, designs, processes,
technology, plans, embodiments, inventions or improvements constituting
Intellectual Property to Safeco promptly after its or their development. At
Safeco’s request and at Safeco’s expense, Executive will assist Safeco or its
designee in efforts to protect all rights relating to such Intellectual
Property. Such assistance may include, without limitation, the following:
(a) making application in the United States and in foreign countries for a
patent or copyright on any work products specified by Safeco; (b) executing
documents of assignment to Safeco or its designee of all of Executive’s right,
title and interest in and to any work product and related intellectual property
rights; and (c) taking such additional action (including, without limitation,
the execution and delivery of documents) to perfect, evidence or vest in Safeco
or its designee all right, title and interest in and to any Intellectual
Property and any rights related thereto.

 

7.6 Nondisclosure; Return of Materials

 

During the term and following termination of Executive’s employment with Safeco,
Executive will not disclose (except as required by her duties to Safeco) any
concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other Intellectual Property or any other
confidential information, whether patentable or not, of Safeco of which
Executive becomes informed or aware during her employment, whether or not
developed by Executive. On or before December 31, 2005, Executive will return
all documents, data and other materials of whatever nature, including, without
limitation, drawings, specifications, research, reports, embodiments, software
and manuals to Safeco which pertain to her employment with Safeco or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.

 

7.7 Equitable Relief

 

Executive acknowledges that the provisions of this Section 7 are essential to
Safeco, that Safeco would not enter into this Agreement if it did not include
this Section 7 and that damages sustained by Safeco as a result of a breach of
this Section 7 cannot be adequately remedied by damages, and Executive agrees
that Safeco, notwithstanding any other provision of this Agreement, including,
without limitation, Section 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any provision of this
Agreement, including, without limitation, this Section 7.

 

7.8 Effect of Violation

 

Executive and Safeco acknowledge and agree that additional consideration has
been given for Executive entering into this Section 7, such additional
consideration including, without limitation, certain provisions for acceleration
of the Awards pursuant to Section 3.3(b) of this Agreement. Violation by
Executive of this Section 7 shall result in the forfeiture of any gain

 

-6-



--------------------------------------------------------------------------------

realized by Executive from exercising all or any portion of the Awards, which
shall be immediately payable to Safeco; provided however Executive shall not be
relieved of her obligations, as required hereunder.

 

7.9 Non-Disparagement.

 

Executive agrees that she shall not intentionally make any public statement that
is intended to criticize or disparage Safeco, its affiliates, or any of its or
their directors, officers or employees. Safeco agrees it shall use its best
efforts to cause its senior officers (senior vice presidents and above) and
directors not to make any public statement that is intended to criticize or
disparage the Executive. This Section 7.9 shall not be construed to prohibit
either party from responding publicly to incorrect public statements or from
making truthful statements when required by law or order of a court or other
person or body having jurisdiction.

 

7.10 Definition of Safeco

 

For purposes of subsection 7.2 and subsection 7.3 hereof, “Safeco” shall include
all subsidiaries of Safeco and any business ventures in which Safeco or its
subsidiaries may participate.

 

8. REPRESENTATIONS AND WARRANTIES

 

In order to induce Safeco to enter into this Agreement, Executive represents and
warrants to Safeco as follows:

 

8.1 No Violation of Other Agreements

 

Neither the execution nor the performance of this Agreement by Executive will
violate or conflict in any way with any other agreement by which Executive may
be bound, or with any other duties imposed upon Executive by corporate or other
statutory or common law.

 

8.2 Patents, Etc.

 

Executive has prepared and attached hereto as Schedule 1 a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Executive
desires to exclude from this Agreement, or, if no such list is attached,
Executive hereby represents and warrants to Safeco that there are no such
inventions, patent applications or patents.

 

9. INDEMNIFICATION

 

Executive shall be indemnified by Safeco to the extent permitted by applicable
law and as provided by Article XII of Safeco’s Bylaws.

 

-7-



--------------------------------------------------------------------------------

10. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Executive:

 

Christine B. Mead

[such address as may appear in the personnel

records of Safeco or such other address as

Executive may specify in writing]

If to Safeco:

 

Secretary

Safeco Corporation

Safeco Plaza

Seattle, WA 98185

Copy to:

 

General Counsel

Safeco Corporation

Safeco Plaza

Seattle, Washington 98185

 

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

 

11. ASSIGNMENT

 

This Agreement is personal to Executive and shall not be assignable by
Executive. All of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns.

 

12. WAIVERS

 

No delay or failure by either party in exercising, protecting or enforcing any
of its or her rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, shall constitute a
waiver. The express waiver by a party of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

13. ARBITRATION

 

Subject to the provisions of Section 7.7 of this Agreement, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then

 

-8-



--------------------------------------------------------------------------------

in effect (the “AAA Rules”), conducted by one arbitrator either mutually agreed
upon by Safeco and Executive or chosen in accordance with the AAA Rules, except
that the parties thereto shall have any right to discovery as would be permitted
by the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

14. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, shall in
any event be effective unless the same shall be in writing, specifically
identifying this Agreement and the provision intended to be amended, modified,
waived, terminated or discharged and signed by Safeco and Executive, and each
such amendment, modification, waiver, termination or discharge shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of this Agreement shall be varied, contradicted or explained
by any oral agreement, course of dealing or performance or any other matter not
set forth in an agreement in writing and signed by Safeco and Executive.

 

15. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

16. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

17. HEADINGS

 

All headings used are for convenience only and shall not in any way affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

18. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
Section 14 hereof, may be executed in any number of counterparts, each of which
counterparts, when so

 

-9-



--------------------------------------------------------------------------------

executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

 

19. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof constitutes the entire agreement
between Safeco and Executive with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Safeco and Executive with respect to such subject matter are
superseded and nullified in their entireties.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

/s/ Christine B. Mead

Christine B. Mead

 

Safeco Corporation

By

 

/s/ Michael S. McGavick

   

      Michael S. McGavick

   

      Chief Executive Officer

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 1

 

None.